Citation Nr: 9921633
Decision Date: 06/10/99	Archive Date: 08/06/99

DOCKET NO. 96-43 717               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut

THE ISSUE

Entitlement to an increased rating for the service-connected scars
of the hands and arms.

REPRESENTATION 

Appellant represented by: Connecticut Department of Veterans
Affairs 

WITNESSES AT HEARING ON APPEAL 

The veteran and his wife 

ATTORNEY FOR THE BOARD 

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to October
1944.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal of an August 1996 rating decision of the RO.

In April 1999, the Board remanded this matter in order to afford
the veteran an opportunity to testify at a hearing before a Member
of the Board. It was subsequently determined by the Board that the
veteran had indicated that he no longer wanted a hearing.

The Board notes that included with the veteran's claim for an
increased rating relative to the scars on his hands and arms
submitted in February 1996, was a claim for an increased evaluation
for disabilities related to his shoulders.

In November 1997, the Hearing Officer issued a decision which noted
that the veteran's testimony regarding limitation of movement of
the arm at the hearing conducted in June 1997 essentially raised
the issue of evaluation of the service-connected residual scars of
the inferior border of the right scapula. Accordingly, the claim
was referred for appropriate development, to include an orthopedic
examination and consideration of alternative evaluations under
Diagnostic Codes relating to fracture, limitation of motion or
muscle injury. Several attempts were made to schedule the veteran
for VA examination; however, circumstances, primarily health-
related concerns, prevented him from attending. As these matters
are referred back to the RO for appropriate development.

- 2 -

In a subsequent rating decision, the RO assigned a total rating
based on individual unemployability due to service-connected
disability, effective on November 20, 1997.

REMAND

The veteran contends that the service-connected scars on his hands
and arms are more disabling than as currently rated.

The veteran was afforded a VA examination in February 1996. At that
time, he complained of decreased sensation and movement in the
distal bilateral upper extremities. The examination of the veteran
revealed decreased strength and movement in both upper extremities.
It was recommended that the veteran be afforded a neurological
evaluation; however, based on a review of the claims file, no such
examination was conducted.

A subsequent examination was conducted in June 1996. At this time,
the veteran reiterated his complaints of decreased movement of his
hands and fingers and impaired feeling over areas of his forearms
where the skin grafts had been placed. Objective findings upon
examination showed the skin of both arms on the back surface,
including the hands, to be somewhat thick and tight. Sensation to
touch, pain and temperature were also decreased over the graft
skin. Rapid finger and hand motion was also noted to be somewhat
slower; however, muscle strength was described as good.

The veteran and his wife testified at a hearing conducted in June
1997 that he currently experienced problems with buttoning his
shirts, tying his shoes and holding various objects, including
coffee mugs, cigars and pencils. The veteran also noted that his
right arm in particular was limited in its motion in that he was
not able to straighten out his right elbow. He further testified
that his wrists were also sore with movement.

3 -

In light of the above evidence, the Board finds that the VA
examinations conducted to date are inadequate for evaluation
purposes because they do not include sufficient detail for rating
the disabilities at issue and further examination should be
conducted on remand. 38 C.F.R. 4.2. Specifically, this case is
remanded to afford the veteran an examination which should include
a medical opinion as to whether the service-connected upper
extremity disabilities are manifested by pain with use, weakened
movement, excess fatigability, incoordination or any other
functionally disabling symptoms. Additionally, and most
importantly, this opinion should be expressed in terms of
additional range-of-motion loss beyond that already demonstrated
clinically. In other words, any functional loss found, such as the
pain complained of by the veteran, must be quantified as additional
loss of motion. DeLuca, supra. In addition, any pertinent treatment
records should be obtained for review.

The Board notes that VA's duty to assist is not a one-way street.
If the veteran wishes help, he cannot passively wait for it in
those circumstances where his own actions are essential in
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 191
(1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). In the present
case, the Board recommends that the veteran be notified of his
obligation to cooperate and appear for the scheduled examination
and the consequences of his failure to do so. Specifically, the
veteran should be apprised of the provisions of 38 C.F.R. 3.655
requiring that, if he fails to report for a scheduled examination
without good cause, his claim for increase shall be denied. The
importance of a new examination to ensure adequate clinical
findings should be emphasized to the veteran, and he should be
afforded an opportunity to cooperate with the new examination
request.

In light of the foregoing, the Board is REMANDING this case for the
following actions:

1. The RO should take appropriate steps to contact the veteran in
order to request that he identify the names, addresses, and
approximate dates of treatment for all VA and non-VA health care
providers who have treated him for the service-connected scars of
the hands and

4 - 

arms since June 1996. After securing the necessary release, the RO
should attempt to obtain copies of pertinent treatment records
identified by the veteran in response to this request and associate
them with the claims folder. The veteran also should be asked to
submit any medical evidence which tends to support his claim for an
increased rating.

2. Then, the RO should take appropriate steps in order to schedule
the veteran for a VA examination to determine the current severity
of the service-connected scars of the hands and arms. The veteran
should be notified in this regard that, if he fails to report for
the scheduled examination without good cause, his claim for
increase shall be denied in accordance with the provisions of 38
C.F.R. 3.655. All indicated tests, including X-ray studies and
range of motion studies, must be conducted. The claimsfile must be
made available to and reviewed by the examiner prior to the
requested study. The examiner should state whether the veteran has
any objective evidence of pain or functional loss due to pain
associated with the service-connected scars on the hands and arms.
The examiner should be requested to provide an opinion as to the
extent that pain limits the functional ability of the veteran's
hands and arms. The examiner should also be requested to determine
whether, and to what extent, the hands and arms exhibit weakened
movement, excess fatigability, or incoordination. A complete
rationale for any opinion expressed must be provided.

3. After undertaking the development requested above to the extent
possible, the RO should again review the issue of an increased
rating for the service-connected

- 5 - 

disability to include consideration of the Court's holding in
DeLuca. If necessary, appropriate consideration should also be
given to the provisions of 38 C.F.R. 3.655. If the benefit sought
on appeal is not granted to the veteran's satisfaction, then he and
his representative should be issued a Supplemental Statement of the
Case and afforded a reasonable opportunity to reply thereto.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusion as to any ultimate outcome
warranted. No action is required of the veteran until he is
otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 - 
